Examiner’s Comments/Amendment
Claims 3-4 and 6-21 are allowable (claims 2 and 5 cancelled per amendment below). The restriction requirement between Group I (claims 1-11 drawn to a sheet-type aerosol generating article) and Group II (claims 12-20 drawn to a method of manufacturing a sheet-type aerosol generating articles), as set forth in the Office action mailed on 4-8-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a) (i.e. claim 3). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4-8-21 is withdrawn. Claims 12-20 are no longer withdrawn from consideration because the claim 12 requires (per amendment below) all the limitations of an allowable claim (i.e. claim 3). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Humkey on 11-29-21. The application has been amended as follows:
		●claim 2 has been canceled;
		●claim 5 has been canceled; 
		●claim 12, line 5, “, forming perforations that extend through the article” has been inserted after “therebetween”; and
		●the following claim has been added: Claim 21. (new) The aerosol generating article
according to claim 3, wherein the at least two aerosol generating sheets are adhered to the inductively heatable susceptor.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: for claims 1 and 7, please see the Office action mailed 10-12-21, page 3 under “Allowable Subject Matter”; and, for claim 12, the closest prior art of record to Blandino, alone or in combination with the other prior art of record, does not teach or suggest that the perforating the two aerosol generating sheets and the susceptor positioned therebetween -- forming perforations that extend through the article. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745